Citation Nr: 1602129	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee with arthritis and a history of tibial stress fracture.
 
2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee with a history of a tibial stress fracture.
 
3.  Entitlement to a compensable disability rating for subluxation and instability of the right knee prior to October 4, 2010, to a rating in excess of 10 percent for the disability from October 4, 2010, to March 6, 2014, and to a rating in excess of 30 percent from March 6, 2014.
 
4.  Entitlement to a compensable disability rating for subluxation and instability of the left knee prior to October 4, 2010, to a rating in excess of 10 percent for the disability from October 4, 2010, to March 6, 2014, and to a rating in excess of 20 percent from March 6, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

When this appeal was before the Board in August 2010, May 2012, and September 2014, it was remanded for additional action on the part of the Agency of Original Jurisdiction.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board recognizes the Veteran's February 2015 submission of copies of previously submitted evidence related to her knee subluxation claims.  As this evidence is duplicative of evidence previously considered by the RO, a waiver of initial RO consideration of the evidence is not necessary.  The Veteran also submitted a duplicate of an earlier claim for a total disability rating based upon individual unemployability (TDIU) with a statement suggesting she had not heard anything relative to this claim.  The TDIU claim was denied by way of an April 2014 rating decision.  The Veteran did not file a notice of disagreement within one year of that rating.  Thus, the Board will not further address the matter of entitlement of a TDIU. 


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's patellofemoral pain syndrome of the right knee has been manifested by painful motion and limitation of flexion to not less than 45 degrees; neither limitation of extension, ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, nor genu recurvatum has been present. 

2.  Throughout the pendency of this claim, the Veteran's patellofemoral pain syndrome of the left knee has been manifested by painful motion and limitation of flexion to not less than 45 degrees; neither limitation of extension, ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, nor genu recurvatum has been present.
 
3.  Throughout the pendency of the claim, prior to March 6, 2014, the instability and recurrent subluxations of the Veteran's knees have more nearly approximated slight than moderate.  
4.  From March 6, 2014, the instability and recurrent subluxations of the Veteran's left knee has more nearly approximated moderate than severe.  

5.  The 30 percent rating assigned for right knee recurrent subluxation since March 6, 2014, is the maximum allowable by the pertinent VA regulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2015).
 
2.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.    §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2015).

3.  A 10 percent rating, but no more, is warranted for the period of the claim prior to March 6, 2014, for recurrent subluxation and lateral instability of the right knee.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).
 
4.  A 10 percent rating, but no more, is warranted for the period of the claim prior to March 6, 2014, for recurrent subluxation and lateral instability of the left knee.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a rating in excess of 20 percent for recurrent subluxation and lateral instability of the left knee for the period of the claim beginning March 6, 2014, have not been met 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

6.  A schedular rating in excess of 30 percent for recurrent subluxation and lateral instability of the right knee during the period of the claim beginning March 6, 2014, is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding her claims in a June 2007 letter, prior to the January 2008 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's Social Security Administration records are also of record, but do not include information pertinent to the Veteran's knee disabilities.  The Veteran has been afforded appropriate VA examinations, most recently in March 2014.  The Veteran has not asserted, and the evidence of record does not show, that her knee disabilities have increased significantly in severity since the most recent examination.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran filed a claim for increased ratings for her service-connected right and left knee patellofemoral pain syndrome in May 2007.  The January 2008 rating decision on appeal confirmed and continued the 10 percent rating assigned for each knee.  During the pendency of the appeal, a September 2011 rating decision awarded a separate 10 percent rating for right and left knee subluxation, effective October 4, 2010.  In December 2011, the Veteran indicated her disagreement with the effective date assigned for the separate subluxation ratings.  In January 2015, a rating decision was issued increasing the ratings for the left knee subluxation to 20 percent and the right knee subluxation to 30 percent, effective March 6, 2014.  Thus, the matters on appeal include whether a rating in excess of 10 percent for right or left knee patellofemoral pain syndrome is warranted at any time during the pendency of this claim, as well as whether higher ratings are warranted during any of the stages during the pendency of the appeal for the right or left knee subluxation and instability.

The Veteran's right and left knee patellofemoral pain syndrome is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based upon the limitation of flexion.  The Veteran's subluxation is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board will examine the claims under all applicable rating criteria pertaining to the knee.

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree at which the ankylosis occurs.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Again, the Veteran filed this claim for an increase in May 2007.  VA X-rays the same month showed mild degenerative changes in the right knee.  The left knee X-ray findings were normal.  June 2007 clinical notes include notation of chondromalacia patellae with an indication of mild arthritis and tilt of the patella.  The Veteran reported pain greater on the left side at that time.  Three months of quadriceps exercises were recommended.  In July 2007, the Veteran submitted a statement indicating her need to hold on to rails to walk distances, because her knees will give way.  She also reported flare-ups of pain, but gave no details as to the length or severity.

The Veteran underwent a VA examination in December 2007.  At this time, the Veteran reported pain, but no weakness, stiffness, swelling, heat or redness, instability or giving way, locking, fatigability, or lack of endurance.  The Veteran reported flare ups of pain occurred daily and were precipitated by activity.  She indicated the degree of pain was a 3 on a scale of 1 to 10.  The pain was relieved with rest.  The examiner suggested that there was no additional limitation of motion or function during flare ups.  The use of assistive devices, such as a brace, was not indicated at the time of this examination.  The report also suggests there were no episodes of recurrent subluxation.  The examiner also indicated that the knee disabilities do not adversely effect the Veteran's occupation or daily activities.  Physical examination of the left knee indicated extension to 0 degrees and flexion to 120 degrees, with pain beginning at 80 degrees, and no change after repetitive motion testing.  The right knee motion was also 0 to 120 degrees, with pain beginning at 60 degrees.  Veteran's gait and posture were normal and the examiner confirmed that there was no ankylosis present in either knee.  There was no fatigue, weakness, lack of endurance or incoordination.  Testing revealed no instability in either knee at that time.  There was no evidence of abnormal weight bearing or altered gait.  The examiner reported the Veteran's diagnosis to be chondromalacia at both patellofemoral joints, with "no arthritic changes yet."  The examiner did not recognize the May 2007 VA X-rays showing degenerative changes in the right knee.

The clinical records show the Veteran again sought treatment related to knee pain in January 2008.  In April 2008, the Veteran submitted private treatment records dated in 2006, which indicate the presence of mild lateral tilting and subluxation of both patellae, left worse than right.  This record, while inconsistent with the VA examination report, is consistent with the Veteran's report of symptoms in July 2007.  The Board observes that the Veteran also reported in April 2008 that the December 2007 VA examiner did not accurately report her symptoms.  She noted that the examiner did not ask her questions to warrant the negative responses related to the effect of her disability on her quality of life.  She also points out the indication of no arthritis, despite the X-ray findings suggesting the presence of arthritis.  She also indicated the questioning was based on her gender and her status as a single mother such that his evaluation of her was biased.  The findings related to range of motion testing, however, are not challenged.  The Board indeed recognizes the Veteran's statements, and finds this report, to be partially inadequate and lacking probative value in the areas noted.

In June 2008, the Veteran submitted a statement requesting a separate compensable rating for her recurrent instability in both knees.  She pointed to the 2006 records noting instability, as well as January 2007 through May 2007 VA rehabilitation notes, which indicate the goal to include achieving full range of motion and stability in both knees.  She also reported that the recommended exercises, such as biking and swimming, were not improving the condition.

2008 and 2009 clinical notes show ongoing reports of bilateral knee pain, which the Veteran reported as worsening in July 2009.

During the Veteran's 2010 Board hearing, she reported having been prescribed a knee brace due to her difficulty on stairs, although she had not picked it up by the time of the hearing.  She also reported a decrease in flare-ups because she was no longer on her feet as much.  A September 2010 VA primary care clinical note shows she was consulted due to chronic knee pain, including a tendency for them to buckle.  She was seen in prosthetics the same month and evaluated for a patella stabilizer.  

The Veteran underwent another VA examination in October 2010.  At this time, the Veteran again reported constant pain at a level of 3 on a scale of 1 to 10, with pain at 10 out of 10 without medication.  She reported during the day, presumably while ambulating throughout the day, her pain reaches a 7 with medication.  She did not report flare ups at this time, but did report cracking, popping and buckling.  She used her knee braces daily at this time.  The examiner noted she avoids walking more than 100 to 200 yards, avoids standing more than 5 minutes, and avoids stairs, squatting, kneeling and sports.  Right knee flexion was to 130 degrees, and left knee flexion was to 110 degrees.  Extension was to 0 degrees in both knees.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Veteran did report pain throughout the range of motion testing, but there is no indication that the pain limited the motion further than the indicated flexion degrees.  Physical examination revealed stable right and left knee ligaments.  A September 2010 X-ray examination showed mild patellar subluxation in both knees, but no other significant findings.  Following this examination, the RO awarded the separate 10 percent ratings for subluxation of the knees, effective the date of the examination.

The most recent VA examination was in March 2014.  The Veteran reported a worsening in her pain, as well as in her subluxation at that time, right more than left.  Her report of pain was the same as the 2010 report (10 out of 10 without medication, daily constant of 3 out of 10).  She reported that her pain, stiffness, swelling and water on the knees had increased.  She also reported her subluxation as chronic with more movement within her knees, depending on her activities.  The Veteran again reported that she does not have flare-ups impacting the function of her knees.  

Right knee flexion was to 120 degrees, with pain beginning at 120 degrees.  Left knee flexion was to 110 degrees, with pain beginning at 110 degrees.  Extension was to 0 degrees in both knees.  Range of motion was unchanged after repetitive use testing and there was no additional functional limitation after this testing.  Muscle strength was normal, bilaterally.  All stability testing was normal, bilaterally, however, the examiner confirmed severe recurrent patellar subluxation on the right and moderate on the left.  The Veteran confirmed use of knee braces if walking long distances or leaving the house for extended periods of time.  The examiner confirmed that the knee disabilities do not impact the Veteran's ability to work in sedentary roles.  She would not be able to work in physical roles requiring excessive walking, standing, lifting, climbing, kneeling, bending or squatting, although she could perform light duty with consideration of these limitations.  The RO later awarded 30 percent and 20 percent ratings for the right and left knee subluxation, respectively, effective the date of this examination.

Based on this evidence the Board has determined that the Veteran is not entitled to more than a disability rating of 10 percent for the limitation of motion of either knee.  Extension is normal in both knees throughout the pendency of this claim, thus there is no basis for awarding a rating for limited extension.  Again, for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion must be limited to less than 45 degrees.  Even with consideration of all relevant disability factors, at no time during the pendency of these claims has the  flexion in either knee been limited to the extent required for a higher rating.  The Board has considered the Veteran's complaints of pain and finds that they are consistent with the symptoms found on examination throughout the pendency of the claims.  She has been compensated for this painful motion in the 10 percent rating presently assigned for each knee.  

The Board further notes that symptomatic removal of semilunar cartilage has not been shown in the record.  (Diagnostic Code 5259).  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Moreover, while at one time an X-ray report suggested the presence of degenerative disease in the right knee, later diagnostic testing showed that no such degenerative disease exists in either knee, and the 2014 VA examiner confirmed that the Veteran does not have arthritis (Diagnostic Code 5003) in either knee.  Therefore, these diagnostic codes are inapplicable in this case.  In any event, arthritis is rated on the basis of limitation of motion and the presence of arthritis would not justify the assignment of a rating in excess of 10 percent for either knee.

The Board has considered whether there is any other basis for granting a higher rating for the right or left knee, other than the subluxation discussed below, for any portion of the period on appeal, but has found none.  The Veteran's claims for a rating in excess of 10 percent for the right and the left knee must, therefore, be denied.

Turning to the Veteran's separately rated subluxation for each knee, the evidence shows that throughout the pendency of this claim, filed in May 2007, the evidence has shown the existence of subluxation in both knees.  The symptoms reported by the Veteran are consistent throughout, until the time of the 2014 VA examination, which established a worsening.  The Veteran reported buckling and the medical evidence confirmed the existence of subluxation existing all the way back to May 2007.  The Board, therefore, finds that a 10 percent rating for subluxation of each knee is also warranted for the period of the claims prior to October 4, 2014.  The Veteran's report of symptoms remained consistent until the explicit description of worsening at the time of the March 2014 VA examination, after which the 20 and 30 percent ratings were assigned.  Based upon the Veteran's complaints and history and the medical findings, the Board has concluded that the subluxation present prior to the date of the March 2014 examination more nearly approximated slight than moderate so a rating in excess of 10 percent is not warranted for either knee during that period.  

The report of the March 2014 examination shows that the examiner described the left knee subluxation as moderate and the right knee subluxation as severe, which warrant the 20 and 30 percent ratings under Diagnostic Code 5257.  The right knee 30 percent rating is the maximum allowable rating under Diagnostic Code 5257.  As for the left knee, there is no indication at any time that the left knee subluxation has more nearly approximated severe than moderate.  Thus, the 20 percent rating assigned from March 6, 2014, is appropriate.  An increase is not warranted beyond that level.

In conclusion, a rating in excess of 10 percent for the limited flexion of the right and left knee is not warranted at any time during the pendency of the appeal.  A separate 10 percent rating for recurrent subluxation for each knee is warranted, effective May 23, 2007, the date of the Veteran's claim for an increase.  A rating in excess of 20 percent for left knee subluxation and 30 percent for right knee subluxation is not warranted during the period of the claims beginning March 6, 2014. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning a staged rating or further staged rating for the disabilities decided herein.  Staged ratings have been assigned for the left and right knee disabilities as appropriate, however, as explained above, the criteria for a higher or additional separate ratings for the knee disabilities have not been met for any portion of the period of the claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right and left knee disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor her representative has suggested that a TDIU on the basis of the knee disabilities alone is warranted in this case.  In addition, the medical evidence of record does not suggest the Veteran's right and left knee disabilities render her unemployable.  Moreover, the Veteran's freestanding claim for a TDIU was denied by way of an April 2014 rating decision, which was not appealed.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected knee disabilities, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


      (CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.
 
A disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.
 
The Board having determined that the Veteran's right knee recurrent subluxation and lateral instability warrant a 10 percent rating for the period of the claim prior to March 6, 2014, and a 30 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left knee recurrent subluxation and lateral instability warrant a 10 percent rating for the period of the claim prior to March 6, 2014, and a 20 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


